A STOCK PURCHASE AGREEMENT

   THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made this 4th day of
November, 2009 (“Effective Date”), between Nikolai Malitski (“Seller”) and
Michael Thiessen (“Buyer”)



    WHEREAS, Seller is the owner of 30,000,000 common stock shares ("Shares") of
PUNCHLINE ENTERTAINMENT, INC. (the "Corporation"), a corporation organized under
the laws of the State of Nevada (the “Jurisdiction”); and



    WHEREAS, Buyer desires to purchase the Shares upon the terms and conditions
described below;



    NOW, THEREFORE, IT IS AGREED AS FOLLOWS:



    Section 1.  Purchase Price.  Buyer hereby agrees to purchase from Seller and
Seller agrees to sell to Buyer all of the Shares for the sales price per share
of USD$0.001, which results in the aggregate price of USD$30,000.00.



    Section 2.  Representations and Warranties of Seller.  Seller hereby
represents and warrants that:



A. Seller is the sole owner of the Shares and no other person or entity has or
is entitled to make a claim of ownership of the Shares;




B. The Shares now stand in Seller's name in the shareholder register book of the
Corporation;




C. Seller is free to transfer the Shares to Buyer;




D. There are no liens, security interests, or other encumbrances on the Shares;




E. The Shares are fully paid and non-assessable or will not be subject to any
outstanding assessment as of the date of transfer; and

F. If Seller owns or is in possession of a share certificate representing the
Shares, Seller shall endorse the certificate in favour of Buyer as necessary to
record the change in ownership of the Shares, and shall deliver the endorsed
certificate to Buyer on the Effective Date.

    Section 3.  Method of Payment.  Buyer agrees to make payment of the total
amount of the purchase price described in Section 1 above by telegraphic
transfer, cheque, or such other method as is acceptable to Seller to an account
designated by Seller.

    Section 4.  Closing Procedure and Title Transfer.  Seller and Buyer agree
that the purchase and sale of the Shares shall be completed on the Effective
Date.

    Section 5.  Law Governing.  This Agreement shall be governed by and
construed in accordance with the laws of the Jurisdiction.

    Section 6.  Additional Documents.  The parties shall execute and deliver all
other appropriate supplemental agreements and other instruments and take any
other action necessary to make this Agreement fully and legally effective,
binding and enforceable, as between the parties, and as against third parties.

    Section 7.  Notices.  Any notice under this Agreement shall be in writing
and shall be effective when actually delivered in person or three days after
being deposited with the official, national postal service of the recipient,
registered or certified mail, postage prepaid and addressed to the party at the
address stated in this Agreement or such other address as either party may
designate by written notice to the other.

    Section 8.  Time.  Time is of the essence of this Agreement.

    Section 9.  Survival.  Any of the terms and covenants contained in this
Agreement which require the performance of either party after the Effective Date
shall survive the Effective Date and delivery of the deed.

    Section 10.  Waiver.  Failure of either party at any time to require
performance of any provision of this Agreement shall not limit the party's right
to enforce the provision, nor shall any waiver of any breach of any provision be
a waiver of any succeeding breach of any provision or a waiver of the provision
itself for any other provision.

    Section 11.  Assignment.  Except as otherwise provided within this
Agreement, neither party hereto may transfer or assign this Agreement without
prior written consent of the other party.

    Section 12.  Attorney Fees.  In the event a suit or action is brought by any
party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees.

    Section 13.  Presumption.  This Agreement or any section thereof shall not
be construed against any party due to the fact that it was drafted by said
party.

    Section 14.  Titles and Captions.  All article, section, and paragraph
titles or captions contained in this Agreement are for convenience only and
shall not be deemed part of the context nor affect the interpretation of this
Agreement.

    Section 15.  Pronouns and Plurals.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the Person or Persons may require.

    Section 16.  Entire Agreement.  This Agreement contains the entire
understanding between and among the parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Agreement.

    Section 17.  Agreement Binding.  This Agreement shall be binding upon the
heirs, executors, administrators, successors, and assigns of the parties hereto.

    Section 18.  Further Action.  The parties hereto shall execute and deliver
all documents, provide all information, and take or forbear from all such action
as may be necessary or appropriate to achieve the purposes of this Agreement.

    Section 19.  Good Faith, Cooperation and Due Diligence.  The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence, and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.

    Section 20.  Parties in Interest.  Nothing herein shall be construed to be
to the benefit of any third party, nor is it intended that any provision shall
be for the benefit of any third party.

    Section 21.  Savings Clause.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.




*   *   *   *   *

    IN WITNESS WHEREOF, this Agreement has been made in duplicate, Seller and
Buyer have each caused this Agreement to be executed by an authorized person as
of the date first above written, and the parties hereto shall each keep one
(1) original copy of the Agreement.




SELLER

BUYER

Nikolai Malitski

Michael Thiessen







/s/ Nikolai Malitski______________

/s/ Michael Thiessen___________________

Authorized Signature

Authorized Signature






